Case 1:21-cr-00261-RDM Document1 Filed 03/29/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 28, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL

HERNAN ARQUIMEDES VENTURA - : VIOLATION:
FLORES, ‘ 21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
also known as Chele, : (Unlawful Distribution of Cocaine)
also known as Ernan,

FORFEITURE:

21 U.S.C. §§ 853(a) and (p)

Defendant.
INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about February 27, 2020, within the District of Columbia, HERNAN
ARQUIMEDES VENTURA FLORES, also known as Chele, also known as Ernan, did
unlawfully, knowingly, and intentionally distribute a mixture and substance containing a
detectable amount of cocaine, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Cocaine, in violation of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(C))

COUNT TWO
On or about April 30, 2020, within the District of Columbia, HERNAN ARQUIMEDES

VENTURA FLORES, also known as Chele, also known as Ernan, did unlawfully, knowingly,
Case 1:21-cr-00261-RDM Document1 Filed 03/29/21 Page 2 of 3

and intentionally distribute a mixture and substance containing a detectable amount of cocaine, a
Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Cocaine, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(C))

COUNT THREE

On or about September 29, 2020, within the District of Columbia, HERNAN
ARQUIMEDES VENTURA FLORES, also known as Chele, also known as Ernan, did
unlawfully, knowingly, and intentionally distribute a mixture and substance containing a

detectable amount of cocaine, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Cocaine, in violation of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(C))

COUNT FOUR
On or about January 28, 2021, within the District of Columbia, HERNAN
ARQUIMEDES VENTURA FLORES, also known as Chele, also known as Ernan, did
unlawfully, knowingly, and intentionally distribute a mixture and substance containing a
detectable amount of cocaine, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of Cocaine, in violation of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(C))

FORFEITURE ALLEGATION
1. Upon conviction of any of the offenses alleged in Counts One through Four of this
Indictment, the defendant shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a), any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as the result
of these offenses; and any property used, or intended to be used, in any manner or part, to commit,

or to facilitate the commission of these offenses. The United States will also seek a forfeiture
Case 1:21-cr-00261-RDM Document1 Filed 03/29/21 Page 3 of 3

money judgment against the defendant equal to the value of any property constituting, or derived
from, any proceeds obtained, directly or indirectly, as the result of these offenses. The United
States will also seek a forfeiture money judgment against the defendant in the approximate amount
of $10,800.
2 If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be divided without
difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to 21 U.S.C. § 853(p).
(Criminal Forfeiture, pursuant to Title 21, United States Code, Sections 853(a), (p))

A TRUE BILL:

' FOREPERSON.

CHonnryp> Philips / Ay

Attorney of the United States in
and for the District of Columbia.
